Case: 20-61044     Document: 00516269772           Page: 1    Date Filed: 04/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-61044                           April 6, 2022
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Sandra Lizeth Penate-De Osorio,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                        Petition for Review of an Order of
                        The Board of Immigration Appeals
                                No. A 087 997 660


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Sandra Lizeth Penate-De Osorio, a native and citizen of El Salvador,
   entered the United States in 2010.           Soon after, immigration officials
   apprehended Penate and instigated proceedings for her removal. Penate
   conceded that she was removable but sought relief by applying for asylum,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61044        Document: 00516269772              Page: 2      Date Filed: 04/06/2022




                                         No. 20-61044


   withholding of removal, and protection under the Convention Against
   Torture. Penate asserted that she was eligible for such relief because she was
   threatened and extorted by gang members in her home country, and her
   tormentors’ actions amounted to persecution based on her “anti-gang”
   political opinion. 1 The immigration judge denied Penate’s application, and
   the Board of Immigration Appeals (BIA) dismissed her administrative
   appeal. We affirm.
           To demonstrate persecution based on a political opinion, an applicant
   for asylum must demonstrate that she was persecuted “on account of” her
   political views.” INS v. Elias-Zacarias, 502 U.S. 478, 482 (1992). The
   applicant must come forward with facts showing that (1) the persecutors
   know of her political opinion and (2) did or will likely persecute her because
   of that opinion. Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 351 (5th Cir.
   2002). On appeal, Penate must further show that the evidence she produced
   to the immigration court was “so compelling that no reasonable factfinder
   could fail to find” the requisite elements of her claim. Elias-Zacarias, 502
   U.S. at 483–84.
           Penate has not offered any evidence compelling the conclusion that
   the harm she suffered was politically motivated. Penate maintains that she
   demonstrated an anti-gang political opinion by reporting gang members’
   attempts to extort her to the police, even though she knew the reports would
   be “futile.” But assuming the gang understood those reports as a political
   statement, the evidence does not compel a conclusion that the gang’s


           1
            Penate also asserted that she was eligible for relief from removal based on her
   membership in a social group, which she defined as “women who have been sexually
   abused by family members.” The immigration judge held that Penate’s proposed social
   group was not cognizable and that, even if it was, there was no evidence that Penate was or
   would be persecuted on account of her membership in that group. Penate does not
   challenge that ruling on appeal.




                                               2
Case: 20-61044     Document: 00516269772           Page: 3   Date Filed: 04/06/2022




                                    No. 20-61044


   decision to continue harassing her was motivated by anything other than
   private economic gain. The gang began to extort Penate after she opened a
   small clothing shop. And, according to Penate, they targeted her because
   they thought the store was making money. When Penate moved to a new
   city, the gang found her and threatened to kill her. But again, she says they
   did so because they wanted her to resume the monthly extortion payment—
   not because of her general dislike for gangs. Similarly, Penate fears that the
   gang will harm her if she is returned to El Salvador because she “refused to
   pay them.”
          “This court does not recognize economic extortion as a form of
   persecution under immigration law.” Garcia v. Holder, 756 F.3d 885, 890
   (5th Cir. 2014); Escobar-Castro v. Wilkinson, 838 F. App’x 92, 93 (5th Cir.
   2021). Substantial evidence supports the BIA’s determination that the
   gang’s primary motivation for targeting Penate was economic and not
   political.
          The petition is DENIED.




                                         3